Title: To John Adams from John Howard, 26 February 1783
From: Howard, John
To: Adams, John


Sir,
London 26 February, 1783

The subject upon which I am about to address your excellency is so nearly connected with the interest of that country which gave us birth, and which your excellency has the honor to represent, I hope I may not be accused of having acted an unwarrantable part, even if my request should be rejected, on account of some reasons unknown to me—
During my few weeks residence in London, I have found a number of worthy citizens who are resolved to fly, with the Goddess Liberty, from this devoted island and establish themselves, under the shadow of her wings, in the favoured climes of America— Most of them are men of property, & they have ever been warm friends to the American interest cause— They are husbands—they are fathers— and the many arguments that result from this last relation compell them to go—
It is therefore, Sir, thier desire to obtain a grant of some of the unlocated lands in the interior parts of the United States—not as monopolizing Speculators, but with an absolute determination to transplant themselves and families in the identical spot which they may have the happiness to obtain— But as those gentlemen are perfectly ignorant of most parts of the continent, they have requested me—I am a native of Newengland, & was brought a prisoner from America to this Country—to join, & assist them in their laudable design— Therefore, Sir, I do myself the honor of addressing your excelleny to request, in behalf of those gentlemen, that, if it be not incompatible with the public character of an ambassador, you would honor me with your advice & assistance, assuring you, Sir, that you would thereby greatly oblige a number of worthy citizens & country farmers, as well as him, who has the honor to be / with the highest sentiments of esteem & respect, / your excellencies most obedient / and most devoted humble servant
John Howard

P.S. Should your excelleny think propper to honor me with a line, please to address to Cornhill, No. 41—London Ut supra